DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/19 is being considered by the examiner.
Drawings
The drawings were received on 03/09/2020.  These drawings are accepted and recorded in file.
Claim Objections
Claims 8 and  12 is objected to because of the following informalities: 
Regarding claim 8, “between the head portion of the core key the base portion of the keyway.” Should be change to -- between the head portion of the and the base portion of the keyway.--
Regarding claim 12, “the bore” on line 1 lacks of antecedent basis but does not render the claim indefinite.  It should be changed to –a bore—instead of “the bore”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, MPEP § 2173.05(c) stated that “a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired”. In the present instance, claim 4 recites the broad recitation “a plurality clamping plates”, and the claim also recites “for example three” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 7-8 are rejected because of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 9, 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 7,538,468 B2).
Regarding claim 1, Kobayashi teaches an electrical machine comprising: 
a stator (28, fig 2); and 
a housing (16) having an internal bore (portion accommodates the electric motor 26); 
the stator (28) comprising an annular core (29) mounted within the bore of the housing (16); wherein: 
the core (29) comprises at least one key (42) projecting radially outwardly from a radially outer surface thereof; and 
the housing (16) comprises at least one keyway (32) in the bore; 
the at least one key (42) of the core (29) being received within the at least one keyway (32) of the housing (16).

    PNG
    media_image1.png
    638
    773
    media_image1.png
    Greyscale

Regarding claim 5, Kobayashi teaches the core (29) is retained in the stator housing (16) an interference fit (shrink fit is one kind of interference fit, col 5 ln 60-65) between the key (42) of the core (29) and the keyway (32) of the housing (16).
	
    PNG
    media_image2.png
    202
    644
    media_image2.png
    Greyscale
	
Regarding claim 6, Kobayashi teaches the at least one key (42) formed on the core (29) and the at least one keyway (32) formed in the housing (16) have a form interlocking shape (fig. 2 above shown key 42 and keyway 32 have a form interlocking shape), for example a dovetail shape.
Regarding claim 9, Kobayashi teaches the core (29) comprises a plurality of circumferentially adjacent segments, each segment comprising at least one key, or is a one piece core (fig 2 shown core 29 is one piece core).
Regarding claim 11, Kobayashi teaches a rotor (27, fig 2) arranged radially within the core (29).
Regarding claim 12, Kobayashi teaches an annular core (29, fig 2) or core element for mounting within the bore of a housing (16) of an electrical machine (10), the core (29) comprising at least one key (42) projecting radially outwardly from a radially outer surface thereof.
Regarding claim 13, Kobayashi teaches a method of assembling an electrical machine (10) as claimed in claim 1 comprising mounting the core (29) to the housing (16) by positioning the at least one key (42) of the core (29) within the at least one keyway (32) of the housing (16, col 5 ln 38-40).

    PNG
    media_image3.png
    340
    546
    media_image3.png
    Greyscale

Regarding claim 14, Kobayashi teaches retaining the at least one key of the core within at least one keyway of the housing by means of at least one retaining element mounted over an end face of the core or retaining the at least one key (42) of the core (29) within at least one keyway (32) of the housing (16) by means of creating an interference fit (col 5 ln 60-65, see annotation above) between the at least one key (42) of the core (29) and the at least one keyway (32) of the housing (16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kitamura et al. (US 2017/0264159 A1).
Regarding claim 2, Kobayashi teaches the claimed invention as set forth in claim 1, except for the added limitation of the core is retained axially in the housing by at least one retaining element extending over an axial end face of the core.
Kitamura teaches an inner rotator type motor having a core (111, fig 3a) is retained axially in the housing (12) by at least one retaining element (113) extending over an axial end face (193) of the core (111) to prevent a relative movement in the axial direction with respect to the housing (para [0011]).

    PNG
    media_image4.png
    468
    529
    media_image4.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi’s electric machine with the core is retained axially in the housing by at least one retaining element extending over an axial end face of the core as taught by Kitamura.  Doing so would prevent a relative movement in the axial direction with respect to the housing (para [0011]).
Regarding claim 3, Kobayashi in view of Kitamura teaches the claimed invention as set forth in claim 2, except for the added limitation of the keyway comprises a shoulder at one axial end thereof, the corresponding key of the core being retained between the shoulder and the retaining element.
Kitamura further teaches the keyway (211) comprises a shoulder (206) at one axial end thereof (fig 1), the corresponding key (131) of the core (111) being retained between the shoulder (206) and the retaining element (113, see fig. 3a above) to prevent a relative movement in the axial direction with respect to the housing (para [0011]).

    PNG
    media_image5.png
    541
    513
    media_image5.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura’s electric machine with the keyway comprises a shoulder at one axial end thereof, the corresponding key of the core being retained between the shoulder and the retaining element as further taught by Kitamura.  Doing so would prevent a relative movement in the axial direction with respect to the housing (para [0011]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Kitamura, further in view of Nakagawa et al. (US 2016/0241090 A1).
Regarding claim 4, Kobayashi in view of Kitamura teaches the claimed invention as set forth in claim 2, except for the added limitation of the at least one retaining element comprises a plurality, for example three, clamping plates mounted to an axial end surface of the housing and radially overlapping the axial end face of the core.
Kiramura further teaches the at least one retaining element (112, fig 3a above) mounted to an axial end surface (the surface of shoulder 206) of the housing (12) and radially overlapping the axial end face (193) of the core (111, fig 3b) to prevent a relative movement in the axial direction with respect to the housing (para [0011]).

    PNG
    media_image6.png
    265
    493
    media_image6.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura’s electric machine with the at least one retaining element mounted to an axial end surface of the housing and radially overlapping the axial end face of the core as further taught by Kitamura.  Doing so would prevent a relative movement in the axial direction with respect to the housing (para [0011]).
Furthermore, Kobayashi in view of Kitamura does not teaches the at least one retaining element comprises a plurality, for example three, clamping plates.
Nakagawa teaches a motor having at least one retaining element (80, fig 23) comprises a plurality clamping plates (80a, 80b, para [0225] teaches the retaining element may also divided into three or more parts) to improve a stiffness of a stator core (para [0032]).

    PNG
    media_image7.png
    420
    529
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    170
    736
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Kitamura’s electric machine with the at least one retaining element comprises a plurality, for example three, clamping plates as taught by Nakagawa.  Doing so would improve a stiffness of a stator core (para [0032]).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Bywaters et al. (US 8,816,546 B2).
	Regarding claim 7, Kobayashi teaches the claimed invention as set forth in claim 6, except for the added limitation of the key comprises an enlarged or flared head portion and a neck portion extending from the flared head portion to the radially outer surface of the core, and the keyway comprises an enlarged or flared base portion and a neck portion extending therefrom to the bore.
	Bywater teaches an electromagnetic rotary machine having a stator (700) with at least one key (704, fig 7A) on the stator core (708) wherein the key (704) comprises an enlarged or flared head portion (712) and a neck portion (716) extending from the flared head portion (712) to the radially outer surface of the core (708), and the keyway (720) comprises an enlarged or flared base portion (720a, see examiner annotated fig 7a below) and a neck portion (720b) extending therefrom to the bore (725) to closely and slidingly engage to the housing (col 8 ln 13-18) so that providing a rigidity engagement between the housing and the stator core.
	
    PNG
    media_image9.png
    288
    551
    media_image9.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi’s core and housing with the key comprises an enlarged or flared head portion and a neck portion extending from the flared head portion to the radially outer surface of the core, and the keyway comprises an enlarged or flared base portion and a neck portion extending therefrom to the bore as taught by Bywaters.  Doing so would provide a rigidity engagement between the housing and the stator core.
Regarding claim 8, Kobayashi in view of Bywaters teaches the claimed invention as set forth in claim 7, except for the added limitation of the core is retained in the stator housing an interference fit between the key of the core and the keyway of the housing and wherein there is an interference fit only between the head portion of the core key the base portion of the keyway.
Bywaters further teaches an electromagnetic rotary machine having a stator with the core (708, fig 7A) is retained in the stator housing (724) an interference fit  between the key (704) of the core (708) and the keyway (720) of the housing (724) and wherein there is an interference fit only between the head portion of the core key the base portion of the keyway (col 7 ln 54-58) to closely and slidingly engage to the housing (col 8 ln 13-18) so that provide a rigidity engagement between the housing and the stator core.

    PNG
    media_image10.png
    556
    766
    media_image10.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Bywaters’s machine with the core is retained in the stator housing an interference fit between the key of the core and the keyway of the housing and wherein there is an interference fit only between the head portion of the core key the base portion of the keyway as further taught by Bywaters.  Doing so would provide a rigidity engagement between the housing and the stator core.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Mitcham et al. (US 2004/0245883 A1).
Regarding claim 10, Kobayashi teaches the claimed invention as set forth in claim 1, except for the added limitation of the core is made from CoFe.
Mitcham teaches a stator core is made from CoFe to inhibit eddy current (para [0010]).

    PNG
    media_image11.png
    166
    535
    media_image11.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi’s stator core made from CoFe as taught by Mitcham.  Doing so would inhibit eddy current (para [0010]).  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a method of repairing the electrical machine wherein the core is retained axially in the housing by at least one retaining element extending over an axial end face of the core and wherein the core comprises a plurality of circumferentially adjacent segments, each segment comprising at least one key, the method comprising removing at least one retaining element from the housing, removing at least one core segment from the housing, replacing the at least one core segment with a replacement core segment, and mounting a replacement retaining element to the housing to retain the replacement core segment in the housing as recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nitta et al. (US 6,265,804 B1) teaches an electric motor includes a rotor and a stator including a plurality of unit cores each of which has two ends. The unit cores are disposed so that the ends of each unit core are adjacent to the ends of the neighboring unit cores respectively. Each unit core includes a yoke section and a plurality of salient poles which are integral with the yoke section and on which windings are wound respectively. Adjacent portions of the unit cores are selected so that magnetic fluxes passing through the respective adjacent portions are substantially the same.
Kaiser et al. (US 8,487,502 B2) teaches a stator core includes a first lamination and a second lamination. The first lamination is formed from a plurality of first segments and has a plurality of first mounting ears. The second lamination is formed from a plurality of second segments and has a plurality of second mounting ears. The first lamination and the second lamination are aligned with a common axis and are rotated about the common axis such that the first lamination is not aligned with the second lamination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEDA T PHAM/           Examiner, Art Unit 2834